42 F.3d 1398
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth A. BELLOWS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Kenneth A. BELLOWS, Plaintiff-Appellant,andLawrence B. Smith, Attorney for Plaintiff and Rule 11Respondent-Appellant, Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 93-35793, 93-36195.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 2, 1994.*Decided Nov. 22, 1994.

Before:  WRIGHT, BEEZER, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Kenneth Bellows brought this action against the United States under the Federal Tort Claims Act.  28 U.S.C. Secs. 1346(b), 2671-80.  In it he asserts that the Federal Aviation Administration tortiously suspended his commercial pilot's certificate.  At root the basis of his action is that the FAA has no authority to suspend certificates.  The district court dismissed this action for lack of jurisdiction.  It also imposed sanctions upon his attorney, Lawrence Smith.  Both he and his attorney have appealed.


3
We affirm the dismissal of the action for the reasons set forth in our opinion in Roundtree v. United States, No. 93-35792 and No. 93-36160, slip op. ---- (9th Cir., ______, 1994), which was filed this date.


4
We also affirm the imposition of sanctions for the reasons set forth in that opinion.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3